Title: To Thomas Jefferson from Pontdevaux, 2 December 1779
From: Pontdevaux, Comte de
To: Jefferson, Thomas



Son excellence
a yorck le 2 xbre. 1779

J’ay l’honneur de vous remercier de l’invitation que vous avês la bonté de me faire. J’auray celuy de m’y rendre, ainsi que Mr. le chlr. de tarragon, qui vous est très respectueusement obligé: quant a Mr. le Mqs. de vaudreuil, je ne puis avoir sa résponse ce Soir. Je luy feray part demain des offres de votre éxcèllence.
Nous nous ferons un devoir de témoigner dans touttes les occasions notre respectueux attachement aux états unis, et a ceux qui les servent avec autant de distinction que votre éxcèllence; je suis avec respect Son éxcèllence Votre très humble et très obéïssant Serviteur,

pontdevaux

